DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         DAVID JAMES SWIFT,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D20-654

                           [February 16, 2022]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Sherwood Bauer, Jr., Judge; L.T. Case No.
432018CF1057A.

   W. Charles Fletcher, Jacksonville, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and MaryEllen Farrell,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

    Affirmed. See State v. Gabriel, 314 So. 3d 1243, 1246 (Fla. 2021)
(“Based on our analysis of the text of the statute, we conclude that under
section 921.0024(2), [Florida Statutes], the [lowest permissible sentence
[(“LPS”)] is an individual minimum sentence where there are multiple
convictions subject to sentencing on a single scoresheet.”).

MAY, GERBER and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.